   Case 1:19-cv-00576 Document 114 Filed 01/28/21 Page 1 of 4 PageID #: 1701




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                           Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

               JOINT MOTION TO ENTER PROPOSED CONSENT DECREE

       The Parties hereby respectfully request that the Court approve and enter the Proposed

Consent Decree lodged in this action on December 3, 2020. In support of this motion, the Parties

assert the following:

       1.       On October 14, 2020, the Parties notified the Court that they had reached an

agreement in principle, and jointly moved to stay proceedings. Doc. No. 108. The Court granted

the motion on the same day. Doc. No. 109.

       2.      On December 3, 2020, the Parties lodged a Proposed Consent Decree with the

Court and informed it of the right of review by the United States. Doc. No. 113.

       3.      On January 27, 2020, the Parties received a letter from the United States

Department of Justice notifying them and the Clerk of this Court that “the United States has no

objection to the proposed consent judgment.” A copy of that letter is attached as Exhibit A to

this motion.
   Case 1:19-cv-00576 Document 114 Filed 01/28/21 Page 2 of 4 PageID #: 1702




       4.      As a result of the transmission and receipt of the “no objection letter” by the

United States, the Court may now enter the Proposed Consent Decree if it finds that it is “fair,

adequate, and reasonable” and “not illegal, a product of collusion, or against the public interest.”

United States v. North Carolina, 180 F.3d 574, 581 (4th Cir. 1999).

       5.      The Parties submit that the Decree is the result of a fair and well-informed

settlement process, is designed to achieve compliance with the Clean Water Act and will serve

the public interest by providing environmental benefits.

       6.      The Parties respectfully request that the Court sign and enter the Proposed

Consent Decree as a final judgment in this action.



Respectfully submitted,


/s/ J. Michael Becher______________________
J. Michael Becher (WV Bar No. 10588)
Derek O. Teaney (WV Bar No. 10223)
Appalachian Mountain Advocates
PO Box 507
Lewisburg, WV 24901
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org

James M. Hecker (DC Bar. No. 291740)
Public Justice
1620 L Street NW, Suite 630
Washington, DC 20036
(202) 797-8600
jhecker@publicjustice.net

Counsel for Plaintiffs
  Case 1:19-cv-00576 Document 114 Filed 01/28/21 Page 3 of 4 PageID #: 1703




/s Michael W. Carey___________________
MICHAEL W. CAREY (W.Va. Bar No. 635)
S. BENJAMIN BRYANT (W.Va. Bar No. 520)
CAREY, DOUGLAS, RUBY & KESSLER, PLLC
707 Virginia Street, East, Suite 901
P.O. Box 913
Charleston, WV 25323
mwcarey@csdlaw.com
sbbryant@csdlawfirm.com

Counsel for Defendants
  Case 1:19-cv-00576 Document 114 Filed 01/28/21 Page 4 of 4 PageID #: 1704




                                CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on January 28, 2021, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, DOUGLAS, RUBY & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                                            /s/ J. Michael Becher________
                                                            J. Michael Becher
